RICE, C. J.,
Concurring. — I concur in the foregoing opinion. I think attention should be called also to the fact that the writ of mandate should not issue where there is a plain, speedy and adequate remedy in the ordinary course of law. (C. S., sec. 7255.)
It is quite generally held that an order granting or refusing a writ of assistance is appealable. (Noble v. Harris, 33 Ida. 401, 195 Pac. 543; Williams v. Sherman, ante, p. 63, 199 Pac. 646; Escritt v. Michaelson, 73 Neb. 634, 10 Ann. Cas. 1039, and note, 103 N. W. 300, 106 N. W. 1016.) The existence of the remedy by appeal prevents the issuance of a writ of mandate unless it clearly appears that the remedy by appeal is inadequate. I do not think that the showing in this case as to the inadequacy of the remedy by appeal is sufficient to justify the issuance of a writ of mandate.